DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This is in response to amendment filed on 12/13/2021 in which claims 1, 3-6 and 8-10 are pending and claims 2 and 7 has been withdrawn. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition, the pending claims have been renumbered as 1-8, respectively.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:, Withdrawn claims 2 and 7 have been cancelled.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Masal et al (10911191) teaches  method and apparatus for managing communication operations in an Orthogonal Frequency Division Multiplexing (OFDM) system.  Further the method includes generating, by a first OFDM apparatus, a signal comprising data and at least one of a Reference  wherein decoding, by the second OFDM apparatus, at least one of the RS and the message from the signal with adjusting the circular shift in the set of symbols based on the plurality of parameters comprises: monitoring, by the second OFDM apparatus, at least one OFDM symbol in the set of OFDM symbols of the measurement window over which the signal is received; performing, by the second OFDM apparatus, an Fourier Transform operation (FFT) operation on each of the at least one monitored OFDM symbol in the set of OFDM symbols according to the numerology of the second OFDM apparatus; and performing, by the second OFDM apparatus, a down sampling operation on each of the at least one monitored OFDM symbol in the set of OFDM symbols 2/8 17/138,545with a down-sampling factor equal to the ratio of numerology of the first apparatus to the numerology of the second apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200008228-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633